      Case 2:12-cv-00184-wks Document 668 Filed 03/26/21 Page 1 of 1



                    UNITED STATES DISTRICT COURT
                               FOR THE
                         DISTRICT OF VERMONT


JANET JENKINS, ET AL.,                 :
                                       :
          Plaintiffs,                  :
                                       :
          v.                           :     Case No. 2:12-cv-184
                                       :
KENNETH L. MILLER ET AL.,              :
                                       :
          Defendants.                  :



ORDER RE: MOTION TO STAY ALL DISCOVERY SCHEDULE/ORDER DEADLINES,
MOTION FOR EXTENSION FO TIME TO SERVE DEFENDANT LISA MILLER, AND
   MOTION FOR AN ORDER THAT SERVICE BE MADE BY A UNITED STATES
                             MARSHAL
                         (ECF Nos. 638, 639)
     The Court denies Plaintiff Janet Jenkins’ motion to stay

all discovery deadlines until Lisa Miller is served, ECF No.

638, and the Court denies as moot Janet Jenkins’ motion for

extension of time to serve Lisa Miller and for an order that

service be made by a United States Marshal, ECF No. 639. The

Court also orders that the discovery deadlines be extended by 61

days from the date of this order to account for the delay caused

by the disqualification motions.

     DATED at Burlington, in the District of Vermont, this 26th

day of March, 2021.

                                  /s/ William K. Sessions III
                                  William K. Sessions III
                                  U.S. District Court Judge
